Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 30-36 have been withdrawn.  Applicant appears to not be traversing the restriction requirement between Group I and Group II.  Applicant has traversed the Examiner’s election requirement, specifically, as it relates to Species B and C.  Upon further review, the Examiner agrees with Applicant that Fig. 25 is not a separate species.  Therefore, the election requirement is removed as it relates to species B and C.
Claims 37-49 are examined on the merits below as being directed to elected Species B.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The “distal tissue engaging surface” and the “proximal tissue engaging surface” are not provided in the Specification. This is a problem (see below) because the Examiner does not know to what surface the claims refer.  

Claim Objections
Claim 49 is objected to because of the following informalities:  the claim appears to have dropped the word “instrument” following working such that it should read “the working instrument extendible through the working channel”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “member” in claims 38-40 and 45-46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 44 require a “distal tissue engaging surface” and a “proximal tissue engaging surface” where the terms are not provided in the Specification and are not clear when reviewed in light of the disclosure as a whole.  The surfaces could be 174/178 or 230/234 as these surfaces appear to be the ones that engage tissue.  However, while they engage tissue, they do not appear to be adjusted to form the chamber.  These clamping surfaces move relative to one another without the chamber changing shape.  Instead, it seems like the chamber needs to be formed first upon finding a polyp and then the clamping surfaces are moved together to secure the polyp.
There are proximal and distal surfaces that move relative to one another (see Figs. 21 and 24, for example, showing how chamber 160 or 222 is formed), but these surfaces do not engage tissue.  Even these surfaces are not well defined as the chamber is general circular in nature such that there is no clear demarcation to 
For at least these reasons, a person having ordinary skill in the art would not be able to limit the scope of these terms based on Applicant’s disclosure.
Claims 37 and 34 state “wherein the proximal and distal tissue engaging surfaces are adjustable to form a chamber in use in a body lumen”, where this does not seem to match what is shown in the disclosure.  As seen in the figures, the chamber exists without the need to adjust any surfaces (see Fig. 25).  The Examiner understands that the size of the chamber can be adjusted as the device is adjusted, but the chamber itself seems to always be present.  When taken with the discussion below relating to the term “increased”, the Examiner considers the claim to require a device with an adjustable chamber.
Claims 37 and 44 also state “the chamber configured to provide an increased working space within the body lumen” where the term “increased” is relative.  The term implies that the working space is larger, but there is nothing to compare the working space to.  It seems as though there is an initial working space or first working space and that upon adjusting the device, the operational or second working space is larger than the initial or first working space.  As currently written, there is no way for any chamber to provide an “increased” working space without having some baseline for comparison.  The Examiner is treating the claim as requiring a device with an adjustable chamber.
Claims 37 and 44 require both “a channel configured to receive an endoscope” and “an endoscope” where it is unclear whether or not these are the same endoscopes.  As written, the endoscope can be completely separate from the sheath and, therefore, 
Claim 44 further requires “an endoscope movable within the chamber”, but this feature is not clearly shown.  The Examiner does not know if Applicant’s definition of “chamber” goes beyond chambers 160 and 222.  As disclosed, neither 158 nor 214 enter the chamber (214 terminates distally at light access openings 212 and 228).  Therefore, the Examiner does not know if this “chamber” is intended to be the claimed “channel” or if there is some alternative definition for chamber beyond what is shown.  Appropriate correction or explanation is required.
Claims 41 and 47 state “wherein the sheath includes first and second channels with openings into the chamber” where this creates some ambiguity as to how many channels are required.  The independent claims 37 and 41 already include a channel in the sheath.  Are these channels the second and third channels?  If a reference has only two channels, but they both open into a chamber, would the claim limitation be met?  The Examiner does not know and asserts that a person having ordinary skill in the art would not be able to determine the scope of the claim.  For the purposes of examination, the Examiner assumes there are three total channels with the first and second channels being different from the channel configured to receive an endoscope.
Claims 41 and 47 also state “the working instrument extendable within one or both of the first and second channels” where it is unclear what Applicant intends with this limitation.  The Examiner assumes that the instrument does not extend into both at the same time.  The Examiner assumes the instrument is extendable within either 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 37-49 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Adams (US 6,605,078).
Regarding Claim 37, Adams discloses:
A system, comprising: 
a sheath (18), comprising: 
a channel configured to receive an endoscope (several configurations are provided; in Fig. 3, 32 is an optical member that communicates with the handle, Fig. 7 shows an optical channel 84, and Fig. 8 shows a central lumen 92 for receiving an endoscope), and 
a distal tissue engaging surface (64), and a proximal tissue engaging surface (62), 
wherein the proximal and distal tissue engaging surfaces are adjustable to form a chamber in use in a body lumen, the chamber configured to provide an increased working space within the body lumen (see Figs. 1, 3, and 4, for example, showing how chamber 15 is created by moving 64 relative to 62); 

an endoscope (26) extendable distal of the proximal tissue engaging surface to visualize at least a portion of the chamber (see Figs. 3 and 4 showing 26 as part of 25 such that 26 extends forward to provide a view of chamber 15).

Regarding Claim 38, Adams discloses a member (25) axially movable relative to a longitudinal axis of the sheath to adjust a distance between the proximal and distal tissue engaging surfaces (going from the configuration in Fig. 1 to that in Fig. 3, for example, is done by moving 64 away from 62 using member 25).

Regarding Claim 39, Adams discloses wherein the member is offset from the longitudinal axis of the sheath (shown in Fig. 3, for example, with 25 not being centrally located along the longitudinal axis of 18).

Regarding Claim 40, Adams discloses wherein the member is parallel to the longitudinal axis of the sheath (25 extends in the same direction as the longitudinal axis of 18 such that the two are parallel, see Fig. 3 for example).

Regarding Claim 41, Adams discloses wherein the sheath includes first and second channels with openings into the chamber (94), the working instrument extendable within one or both of the first and second channels (the channels are called 

Regarding Claim 42, Adams discloses wherein the sheath comprises a working channel, the working instrument extendible through the working channel (66 is actuated from a retracted to an extended position; also, the embodiment in Figs. 7 and 8 explicitly include working channels 82 and 94 separate from suction/insufflation channels).

Regarding Claim 43, Adams discloses wherein the working instrument is configured for severing a polyp from a body within the chamber (66 is designed to cut tissue 52; see Fig. 4).

Regarding Claim 44, Adams discloses:
A system, comprising: 
a sheath (18), comprising: 
a channel configured to receive an endoscope (several configurations are provided; in Fig. 3, 32 is an optical member that communicates with the handle, Fig. 7 shows an optical channel 84, and Fig. 8 shows a central lumen 92 for receiving an endoscope), 
a distal tissue engaging surface (64), and 
a proximal tissue engaging surface (62), 

a working instrument (66), wherein a distal portion of the working instrument is positionable within the chamber (shown in Figs. 3 and 4; also, Figs. 7 and 8 include working channel 82 and 94 respectively for instruments); and 
an endoscope movable within the chamber (26, for example, extends into the chamber).

Regarding Claim 45, Adams discloses a member (25) axially movable relative to a longitudinal axis of the sheath to adjust a distance between the proximal and distal tissue engaging surfaces (going from the configuration in Fig. 1 to that in Fig. 3, for example, is done by moving 64 away from 62 using member 25).

Regarding Claim 46, Adams discloses wherein the member is offset from the longitudinal axis of the sheath (shown in Fig. 3, for example, with 25 not being centrally located along the longitudinal axis of 18).

Regarding Claim 47, Adams discloses wherein the sheath includes first and second channels with openings (94) into the chamber, the working instrument extendable within one or both of the first and second channels (the channels are called “working channels” and are separate from suction/insufflation channel 96 such that a 

Regarding Claim 48, Adams discloses wherein the endoscope is movable within the chamber to an angled position relative to a longitudinal axis of the sheath (26 is angled relative to the sheath to view the chamber).

Regarding Claim 49, Adams discloses wherein the sheath comprises a working channel, the working extendible through the working channel (66 is actuated from a retracted to an extended position; also, the embodiment in Figs. 7 and 8 explicitly include working channels 82 and 94 separate from suction/insufflation channels), the working instrument configured for severing a polyp from a body within the chamber (66 is designed to cut tissue 52; see Fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,039,601Although the claims the patented claims anticipate the currently presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (US 6,695,198) shows a device with a chamber, endoscope, and tool (see Figs. 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795